Citation Nr: 0002020	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1987 to May 1992.

In July 1993, the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, denied the veteran's claim for service 
connection for tuberculosis (TB).  He appealed to the Board 
of Veterans' Appeals (Board).

The claim for TB is the only issue currently before the Board 
because the veteran did not appeal the portion of the RO's 
July 1993 decision that denied several other claims for 
service connection-for arthritis of the hands, residuals of 
right ankle and back injuries, and chest pain.  He also did 
not appeal the portion of the RO's July 1993 decision that-
after granting service connection-rated his asthma as
10 percent disabling, nor has he appealed a more recent RO 
decision, in May 1999, granting service connection-and 
assigning a 30 percent rating-for his gastroesophageal 
reflux disease (GERD).  See 38 C.F.R. § 20.200 (1999) 
(an appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal or equivalent statement (e.g., a VA Form 9)).  Records 
show the RO previously had adjudicated the GERD claim as a 
generic one for a "stomach condition" or "stomach pain," 
and eventually for esophagitis and a hiatal hernia.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting the veteran currently has active TB or that he 
ever has during his lifetime, including while he was serving 
on active duty in the military.

2.  The veteran's claim for service connection for TB is not 
currently plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for TB is not 
currently well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he contracted TB while serving on 
active duty in the military; that he received treatment while 
in service because the disease was in an active stage; and 
that he has continued to experience symptoms, and receive 
treatment, for active TB during the years since his discharge 
from the military.

Service connection may be granted for disability caused by an 
injury sustained or a disease contracted while on active duty 
in the military.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Active TB will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 3 years after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by the presumption that certain diseases 
manifesting themselves within the prescribed period are 
related to service.  Traut v. Brown, 6 Vet. App. 495 (1994); 
Goodsell v. Brown, 5 Vet. App. 36 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court)-formerly 
the United States Court of Veterans Appeals-lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim still may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, or 
within the presumptive period after service, provided that 
continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran's service medical records (SMRs) 
confirm that, in August 1991, he tested positive for a 7-
millimeter purified protein derivative (PPD) of tuberculin.  
Consequently, as a precautionary measure against developing 
an active infection, and to treat the X-ray evidence of his 
granulomatous disease, his doctors subsequently started him 
on isoniazid (INH) therapy.  However, there was never any 
clinical evidence of active TB while he was in service, 
including during an examination he underwent in May 1992 just 
prior to his discharge from the military; at all times during 
service, his doctors indicated, instead, that he was a PPD 
"converter" and treated him accordingly.

There also has been no objective medical evidence of active 
TB at any time since the veteran's discharge from the 
military.  Although he continued to receive INH therapy after 
service at the VA Medical Center (VAMC) in Altoona, 
Pennsylvania, until July 1992-when his doctors discontinued 
it due to elevated liver enzymes (which were evident during 
liver function tests (LFTs))-there has yet to be any 
clinical confirmation of active TB.  In fact, even though he 
has continued to receive ongoing monitoring for the possible 
development of active disease, numerous additional LFTs, 
pulmonary function tests (PFTs), chest X-rays, arterial blood 
gases (ABGs), etc., conducted during the course of his 
treatment have been entirely negative for any signs of active 
TB.  Also, a VA physician who examined him in September 1992 
indicated as much, as did several others who have examined 
and treated him during the years since.

Since there is absolutely no competent medical evidence of 
record
suggesting the veteran currently has active TB or that he 
ever has during his lifetime-including while he was serving 
on active duty in the military or within the 3-year 
presumptive period after service-his claim is not plausible 
because medical evidence suggesting that he has the condition 
alleged is a prerequisite to well grounding his claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  He 
apparently is equating a positive test for the PPD of 
tuberculin during service as prima fascia evidence of 
his entitlement to service connection for active TB.  But 
this simply is not the case under the governing legal 
authority because, for his claim to be well grounded, 
there still must be a medical diagnosis of active TB, and 
there is no such diagnosis currently of record.  See also 
38 C.F.R. §§ 3.370, 3.371, 3.372, 3.374.

To the extent that some of the medical records concerning the 
treatment and ongoing evaluation that the veteran has 
received since service note his history of the positive test 
for the PPD of tuberculin during service, this evidence still 
is not sufficient to well ground his claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (where the Court held that 
evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), requirement for well groundedness).  Furthermore, 
since the veteran and his representative are laymen, they do 
not have the necessary medical expertise and/or training, 
themselves, to diagnose a medical condition such as active 
TB.  Consequently, their allegations purporting to do so have 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board emphasizes that a well-
grounded claim must be supported by medical evidence-not 
just allegations-and there is no such evidence in this case.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for TB is well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent 
to his claim.  See Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1468 (1997).  Moreover, the Board is aware 
of no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make the claim well grounded.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on essentially the same 
basis as the Board-due to the absence of any medical 
evidence suggesting that he has (or ever has had) active TB.  
Obviously then, he is not prejudiced by the Board's decision 
to deny his claim in this manner.  See Bernard v. Brown, 4 
Vet. App. 384, 392-93 (1993).  The RO also apprised him in 
the October 1993 SOC, and more recently in the May 1999 
Supplemental Statement of the Case, of the need to submit 
evidence showing that his claim is well grounded and that he 
has active TB that was either incurred in or aggravated by 
his service in the military.  Therefore, the Board considers 
this decision as sufficient to inform him of the evidence 
necessary to well ground his claim and warrant further 
consideration on the merits.  See 38 U.S.C.A. § 5103(a) (West 
1999); Franzen v. Brown, 9 Vet. App. 235, 238 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for TB is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

